

116 HRES 137 IH: Expressing the sense of the House of Representatives in support of the International Atomic Energy Agency’s (IAEA) nuclear security role.
U.S. House of Representatives
2019-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 137IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2019Mr. Foster (for himself, Mr. Fortenberry, Mr. Luján, and Mr. Fleischmann) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives in support of the International Atomic Energy
			 Agency’s (IAEA) nuclear security role.
	
 Whereas the International Atomic Energy Agency (IAEA), created in 1957 for the purpose of assisting states in the development and use of nuclear technology for peaceful purposes, plays a critical role in the global nuclear security regime;
 Whereas the agency’s activities in nuclear security date back to the 1970s, when the agency began providing ad hoc training courses in physical protection;
 Whereas these responsibilities expanded following the collapse of the former Soviet Union, reports of nuclear smuggling in the late 1990s, and again after the devastating terror attacks on September 11, 2001;
 Whereas the agency established the Nuclear Security Fund to assist countries in protecting their nuclear and radiological materials and facilities;
 Whereas the agency’s nuclear security efforts are sustained by its technical expertise, experience, transparency, and confidentiality;
 Whereas rogue regimes and clandestine organizations continue to exhibit the ambition to acquire nuclear materials that can be used to build crude radiological and nuclear weapons;
 Whereas the IAEA Division of Nuclear Security relies almost exclusively on voluntary funding, which is inherently unpredictable and inconsistent; and
 Whereas the 2016 Nuclear Security Summit in Washington, DC, issued an Action Plan on April 1, 2016, citing the agency’s need for reliable and sufficient resources: Now, therefore, be it
	
 That the House of Representatives— (1)maintains that the International Atomic Energy Agency (IAEA) plays an indispensable role in strengthening nuclear security and safety around the globe;
 (2)reaffirms that the United States has a vital interest in preventing the spread of nuclear weapons and securing nuclear materials; and
 (3)encourages the United States and other member states of the IAEA to take steps to ensure that the IAEA has the resources needed to successfully carry out its duties, including—
 (A)supporting the IAEA to continue convening ministerial meetings on nuclear security to promote political commitment;
 (B)contributing to the implementation of the IAEA’s Nuclear Security Plan through reliable and sufficient resources;
 (C)providing appropriate political, technical, and financial support to the Nuclear Security Fund; and (D)developing a comprehensive strategy to encourage non-state, private sector contributions to the Nuclear Security Fund.
				